20-08949-rdd     Doc 131     Filed 03/05/21 Entered 03/05/21 13:57:10           Main Document
                                          Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
In re:                                        : Chapter 11

MOSDOS CHOFETZ CHAIM INC.,                             Case No. 12-23616(rdd)
                                                     : Post-Confirmation
------------------------------------------------X
MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,         :
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,   Adv. Pro. No. 20-08949-rdd
SIMA WEINTRAUB, derivatively on behalf of MOSDOS     :
CHOFETZ CHAIM INC., DANIEL ROSENBLUM,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC., :
JOSEPH GRUNWALD, derivatively on behalf of MOSDOS
CHOFETZ CHAIM INC., and YISROEL HOCHMAN,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC., :

                                             Plaintiffs,           :
                        - against-                                 :
MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM                           :
INC., TBG RADIN LLC, SHEM OLAM LLC.,
CONGREGATION RADIN DEVELOPMENT INC., ARYEH                         :
ZAKS, BEATRICE WALDMAN ZAKS, HENOCH ZAKS,
MENDEL ZAKS, GITTEL ZAKS LAYOSH, SAMUEL                            :
MARKOWITZ and STERLING NATIONAL BANK,
                                                 :
                                 Defendants.
-------------------------------------------------X

                ORDER DENYING MOTION OF AVROHOM GOTTHEIL
                FOR LEAVE TO INTERVENE AS PLAINTIFF AND FOR
                       EXPEDITED HEARING OF MOTION

       Non-party Avrohom Gottheil (“Movant”) having moved this Court on February 19, 2021

for an order pursuant to Fed. R. Bankr. P. 7024, incorporating Fed. R. Civ. P. 24, authorizing him

the intervene in the above-captioned Adversary Proceeding as an additional plaintiff on behalf of

the “Congregants of Mosdos Chofetz Chaim a/k/a Kiryas Radin” (the “Intervention Motion”); and

Movant having separately moved pursuant to Fed. R. Bankr. P. 9006 for an order shortening the

time for consideration of the Intervention Motion (the “Expedited Hearing Motion;” with the

Intervention Motion, the “Motions”); and the Court having considered the Intervention Motion
                                                1
20-08949-rdd     Doc 131      Filed 03/05/21 Entered 03/05/21 13:57:10            Main Document
                                           Pg 2 of 2



[DE-110], the February 18, 2021 Affidavit of Avrohom Gottheil [DE-111], and Movant’s

Memorandum of Law [DE-112], all submitted in support of the Intervention Motion; and the Court

having considered the Expedited Hearing Motion [DE-118], and the Declaration of Brian K.

Condon, Esq. [DE-119], both submitted in support of the Expedited Hearing Motion; and the Court

having considered the February 25, 2021 Joint Objection of Defendant Mosdos Chofetz Chaim

Inc. and Rabbi Aryeh Zaks [DE-122], submitted in opposition to the Intervention Motion and the

Expedited Hearing Motion; and upon the record of the hearing held by the Court on both Motions

on March 4, 2021 (the “Hearing”); and, after due deliberation and for the reasons stated by the

Court in its bench ruling at the Hearing, with the exception of the Court’s references to Lattanzio

v. Comta, 481 F.3d 137 (2d Cir. 2007), the Court having determined that both Motions should be

denied; now, therefore, it is hereby

       ORDERED that the Expedited Hearing Motion is denied; and it is further

       ORDERED that, even if the Court were to grant the Expedited Hearing Motion, the

Intervention Motion is denied; and it is further

       ORDERED, that the Court shall retain exclusive jurisdiction to resolve all matters relating

to, or arising in connection with, the interpretation and/or implementation of this Order.

Dated: White Plains, New York
       March 5, 2021



                                              /s/Robert D. Drain
                                              HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                   2
